Dismissed and Memorandum Opinion filed December 12, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00865-CV

                        MARILYN WHITE, Appellant
                                        V.

                            PHARIA, LLC, Appellee

               On Appeal from the County Court at Law No. 4
                         Fort Bend County, Texas
                  Trial Court Cause No. 10-CCV-041436

              MEMORANDUM                         OPINION
      According to information provided to this court, this appeal is from a
judgment signed August 27, 2013. The notice of appeal was filed September 25,
2013. The clerk’s record was due October 28, 2013, but it has not been filed. The
clerk responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.

      In addition, our records show that appellant has neither established indigence
nor paid the $195.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements
for establishing indigence); see also Order Regarding Fees Charged in Civil Cases
in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013) (listing
fees in court of appeals); Tex. Gov’t Code ' 51.207 (same). On October 17, 2013,
this court notified appellant that the appellate filing fee was past due and the appeal
was subject to dismissal unless she paid the filing fee in ten days. See Tex. R. App.
P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to
comply with notice from clerk requiring response or other action within specified
time).

         On November 19, 2013, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

         Appellant has not provided this court with proof of payment for the record,
paid the appellate filing fee, or filed any other response to this court’s notices.
Accordingly, the appeal is ordered dismissed.



                                    PER CURIAM



Panel consists of Justices McCally, Busby, and Donovan.




                                          2